               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            BLUEFIELD

CHARLENE YOUNG,

     Plaintiff,

v.                             CIVIL ACTION NO.   1:19-00193


ANDREW SAUL,
Commissioner of Social Security,

     Defendant.


                        MEMORANDUM OPINION

                          I.   Background

     By Standing Order, this action was referred to United States

Magistrate Judge Omar J. Aboulhosn for submission of findings and

recommendations regarding disposition pursuant to 28 U.S.C.

§ 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted to the

court his Proposed Findings and Recommendation (“PF&R”) on

September 24, 2019, in which he recommended that the court grant

plaintiff’s request for remand, deny defendant’s request to

affirm the Commissioner’s decision, reverse the final decision of

the Commissioner, remand this matter for further proceedings

pursuant to the fourth sentence of 42 U.S.C. § 405(g), and

dismiss this matter from the active docket of the court.

     In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days plus three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s
Proposed Findings and Recommendation.   Defendant timely filed

objections to the magistrate judge’s Proposed Findings and

Recommendation.   (ECF No. 20).

                      II.   Standard of Review

     Under § 636(b)(1), a district court is required to conduct a

de novo review of those portions of the magistrate judge’s report

to which a specific objection has been made.     The court need not

conduct a de novo review, however, “when a party makes general

and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and

recommendations.”   Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982); see also Fed. R. Civ. P. 72(b) (“The district court to

whom the case is assigned shall make a de novo determination upon

the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written

objection has been made in accordance with this rule.”).

     The court notes that judicial review in social security

cases is quite limited. It is not the province of a federal court

to make administrative disability decisions.     Rather, de novo

review in disability cases is limited to determining whether

substantial evidence supports the Commissioner's conclusions.

See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Evidence is substantial when, considering the record as a whole,

it might be deemed adequate to support a conclusion by a


                                  2
reasonable mind, Richardson v. Perales, 402 U.S. 389, 401 (1971),

or when it would be sufficient to refuse a directed verdict in a

jury trial.   Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of

evidence,” Pierce v. Underwood, 487 U.S. 552, 565 (1988), but is

more than a mere scintilla and somewhat less than a

preponderance.   Perales, 402 U.S. at 401.    It is “such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”   Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019).   If the Commissioner's decision is supported by

substantial evidence, it must be affirmed.    42 U.S.C. § 405(g);

Perales, 402 U.S. at 401.

     The court has reviewed the record to determine whether the

ALJ's decision is supported by substantial evidence, which is

defined as something “more than a mere scintilla of evidence but

may be somewhat less than a preponderance.”    Laws v. Celebrezze,

368 F.2d 640, 642 (4th Cir. 1966).

                   III.   Objections and Analysis

     Charlene Young filed her application for widow’s benefits on

March 15, 2016, alleging disability beginning on December 9,

1993, due to a heart condition “(leaky Heart valve)”, shortness

of breath, fatigue, weakness, chronic lower back pain, Retroflex

Syndrome, chronic leg pain with involuntary leg jerking, pain

related insomnia, chronic leg cramping, depression, anxiety,


                                  3
restless leg syndrome, limited reading and writing abilities, and

a reading comprehension impairment.       Administrative Record (“AR”)

at 115, 130, and 233.   By decision dated April 25, 2018, an

unfavorable decision was issued.       AR at 68-82.     The instant

complaint followed.

     The magistrate judge found that the RFC assessment with

respect to plaintiff’s alleged lower back pain with radiculopathy

was not supported by substantial evidence.       See ECF No. 19 at 18.

Significant to his finding in this regard was that the ALJ’s

decision does not mention the consultative examination report of

Dr. Andres Rago.   According to defendant, remand is not required

because “Dr. Rago’s examination findings simply do not reflect

any specific judgments about Plaintiff’s functional limitations.”

ECF No. 20 at 4.

     Young was seen by Dr. Rago for a one-time consultative
examination on August 31, 2016.        See AR at 423.    With respect to
Young’s medical complaints based upon her self-report, Dr. Rago
noted:
     She complained of generalized body weakness and
     fatigue. Incidentally, she has occasional jerking of
     the legs, especially at night with aching pains and has
     the urge to move the legs. She was diagnosed to have
     restless legs syndrome and given Requip which helped
     significantly. She also has occasional leg cramps.

     Chronic back pain. She complained of having chronic
     low back pain which she attributes to the history of
     motor vehicular accident that occurred in 2002 and hurt
     her back. She had x-rays and MRI done at that time and
     was told that she had disk problem. She has undergone


                                   4
       physical therapy which helped to some extent. At
       present, she is taking Lortab 7.5 one tablet daily as
       needed. She also complained of having insomnia which
       is pain related and also due to restless legs syndrome.
       The back pain occasionally radiates to the lower
       extremities as burning or shooting pain. No surgical
       intervention was suggested.
AR at 423-24.    Upon physical examination, Dr. Rago noted that

Young “ambulates without assistive device and no abnormal gait

pattern.   She is stable at station, but prolonged sitting

aggravates the lower back pain and need to reposition herself

intermittently including standing up to walk briefly.      There is

no difficulty getting up from the sitting position.       She can walk

on her heels and toes with some difficulty, but cannot squat all

the way complaining of back pain.      She also has minimal

difficulty getting on to and off the examination table.”        Id. at

425.   Dr. Rago further observed “slight tenderness at the lower

posterior aspect of the cervical spine with slight limitation of

motion.”   Id.    As for Young’s lower extremities, Dr. Rago stated

that the “joints of the upper extremities are unremarkable.       In

the lower extremities, there is slight limitation of motion of

the hip joints.    Otherwise, the other joints of the lower

extremities are likewise unremarkable.”     Id. at 426.   Dr. Rago’s

assessment was that Young has “chronic low back syndrome with

radiculitis and may have degenerative disk disease.”      Id.    He did

not order any tests nor did he review any medical records.       See

id.    Dr. Rago indicated that plaintiff’s present prognosis was


                                   5
not encouraging because she had run out of medication, but with

continuous adequate treatment and follow-up, her condition was

expected to improve.   See id.   Significantly, Dr. Rago does not

offer any opinions about Young’s functional limitations.

     With respect to the medical evidence to support Young’s

complaints of lower back pain that radiated into her legs, that

evidence is scarce, if nonexistent.   For example, during her

initial evaluation with Dr. Robertson in April 2017, Young

reported that her primary care provider, Dr. David Ofsa “had once

treated her with Lortab 7.5 mgs as needed for pain but she

denie[d] taking any recent pain medication.”    AR at 481.   On

December 19, 2014, Dr. Ofsa referred Young for a “noninvasive

study for bilateral leg pain and a history of hypertension.       Her

pain is mainly in the calves when she walks.”   AR at 401.   The

study, however, showed that “flows were excellent into both feet

. . . [and] [t]here is no evidence of large vessel disease at

this point.”   Id.   Magistrate Judge Aboulhosn acknowledged the

dearth of medical evidence on these complaints.   See ECF No. 19

at 17 (“To be sure, the medical evidence with respect to

Claimant’s alleged chronic lower back, hip, and bilateral leg

pain is scant.”).

     “`[T]here is no rigid requirement that the ALJ specifically

refer to every piece of evidence in his decision[.]’”   Reid v.

Commissioner of Social Sec., 769 F.3d 861, 865 (4th Cir. 2014)


                                  6
(quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2006)

(per curiam)); see also Call v. Berryhill, Civil Action No. 2:17-

CV-02292, 2018 WL 4659342, *4 (S.D.W. Va. Sept. 28, 2018) (“The

Court finds the ALJ’s summaries and explanations sufficiently

display a consideration of all the evidence, including that cited

by Plaintiff.   While this evidence was not explicitly mentioned,

the holding in Reid applies to the instant case and a failure to

specifically mention a single CR scan which noted `mild soft

tissue swelling’ in a transcript of well over 800 pages does not

constitute `evidence to the contrary.’”) (Chambers, J.).    While

the ALJ may not have specifically mentioned Dr. Rago’s report,

she stated that she considered all the evidence of record.      See

AR at 72 (“After consideration of all the evidence. . .”); AR at

73 (“After consideration of the entire record. . .”; and AR at 78

(“After consideration of the entire record. . .”).1    Having so

stated, this court should “take her at her word.”     Reid v.

Commissioner of Social Sec., 769 F.3d 861, 865 (4th Cir. 2014)

(“The Commissioner, through the ALJ and Appeals Council, stated

that the whole record was considered, and, absent evidence to the

contrary, we take her at her word.”); see also Hackett v.

Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (“[O]ur general



     1
       In any event, the ALJ specifically referenced the Disability
Determination Explanation completed by Dr. Pedro F. Lo. See AR at
78 and 80. Dr. Lo’s report incorporates Dr. Rago’s report in great
detail. See AR at 135.

                                 7
practice, which we see no reason to depart from here, is to take

a lower tribunal at its word when it declares that it has

considered a matter.”); Christina W. v. Saul, Case # 4:19-cv-

00028-PK, 2019 WL 6344269, *4 (D. Utah Nov. 27, 2019) (“Plaintiff

further argues that the ALJ erred in not explicitly discussing

various pieces of evidence, particularly the fact that she is

participating in a structured treatment program.   While the ALJ

must consider all the evidence, she need not recite each piece of

evidence she has considered.   The ALJ stated that she carefully

considered the entire record and the Court can take her at her

word.”).

     A review of the Commissioner’s decision demonstrates that

the ALJ did not find that Young’s allegations regarding her pain

were entirely credible.   This credibility determination is

entitled to deference.    See Gautreau v. Berryhill, No. 16-1628,

685 F. App’x 260, 260 (4th Cir. Apr. 21, 2017) (quoting Johnson

v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal

quotation marks omitted) (“We do not reweigh evidence or make

credibility determinations in evaluating whether a decision is

supported by substantial evidence; `[w]here conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,’ we defer to the Commissioner's decision.”).

     The ALJ noted that “claimant’s allegations of debilitating

physical and mental symptoms are inconsistent with the clinical


                                  8
findings that are generally mild to moderate.     Additionally, the

claimant’s allegations are inconsistent with the claimant’s

routine and conservative medical treatment and her activities of

daily living.”    AR at 79; see also AR at 80 (“[T]he undersigned

notes that the symptoms and limitations alleged by the claimant

are not fully supported by the objective evidence.    Although the

claimant continues to report pain and limitations from her

physical conditions, those limitations have been adequately

assessed in the residual functional capacity above.”).    Of her

abilities, the ALJ commented that “the claimant maintains her

personal needs.    She has, at times, reported maintaining

household cleanliness, doing her own laundry, and preparing

simple foods.    Further, she has reported caring for her son, evn

after an injury.   She has a drivers’ license.”   AR at 77.

     Regarding plaintiff’s self-reported limitations, the ALJ

observed:

     The description of the symptoms and limitations which
     the claimant has provided throughout the record has
     generally been inconsistent and unpersuasive. The
     claimant’s description of symptoms has been vague and
     general, lacking the specificity that might otherwise
     make it more convincing. While, certainly, the
     claimant’s conditions could result in pain and other
     symptoms that would limit her abilities to perform some
     work activities, those limitations have been adequately
     assessed in the residual functional herein.
AR at 79.




                                  9
     With respect to the incongruity between plaintiff’s self-

reported symptoms and the medical evidence, as well as her daily

activities, the ALJ observed:

     The objective evidence demonstrates that the claimant
     is capable of work at light exertion consistent with
     the residual functional capacity finding. The
     claimant’s allegations of debilitating physical and
     mental symptoms are inconsistent with the clinical
     findings that are generally mild to moderate.
     Additionally, the claimant’s allegations are
     inconsistent with the claimant’s routine and
     conservative medical treatment and her activities of
     daily living.

AR at 79.

     In assessing Young’s residual functional capacity, the ALJ

limited her to performing light work with limitations regarding

interaction with coworkers and customers, as well as positions

that were simple and repetitive but did not require production

quotas.   See AR at 104-05.   According to the regulations,

     Light work involves lifting no more than 20 pounds at a
     time with frequent lifting or carrying of objects
     weighing up to 10 pounds. Even though the weight
     lifted may be very little, a job is in this category
     when it requires a good deal of walking or standing, or
     when it involves sitting most of the time with some
     pushing and pulling of arm or leg controls. To be
     considered capable of performing a full or wide range
     of light work, you must have the ability to do
     substantially all of these activities. If someone can
     do light work, we determine that he or she can also do
     sedentary work, unless there are additional limiting
     factors such as loss of fine dexterity or inability to
     sit for long periods of time.

20 C.F.R. § 404.1567(b).   “The RFC, and by extension, any

hypothetical question relied upon, need only reflect those


                                 10
limitations tht are credibly established by the record.”      Jackson

v. Berryhill, C/A No. 5:15-2994-KDW, 2017 WL 586648, *12 (D.S.C.

Feb. 14, 2017) (citing Russell v. Barnhart, 58 F. App’x 25, 30

(4th Cir. Feb. 7, 2003)).

     Regarding Young’s residual functional capacity, the ALJ

noted that “[t]he record does not contain any opinions from

treating or examining physicians indicating that the claimant is

disabled or has limitations greater than those determined in this

decision.”   Id.   This is true.2    Indeed, neither Young nor the

PF&R detail any additional limitations suggested by Dr. Rago that

should have been included in determining plaintiff’s residual

functional capacity.3    Given this, it is unclear what purpose

remand would serve.     In any event, plaintiff has not explained

how Dr. Rago’s findings would prevent her from performing the

jobs identified by the vocational expert, i.e., a hand packer, a

grader/sorter, and a laundry worker.      See Crawford v. Berryhill,

Civil Action No. 8:17-cv-02799-JMC-JDA, 2018 WL 8300528, *14

(D.S.C. Nov. 7, 2018) (“Plaintiff provides no argument as to why



     2
       In fact, the ALJ found that Young had greater limitations
than did the State Agency medical consultants, see AR at 80, and
her RFC determination reflected this.
     3
       “The mere presence of some impairment is not disabling per
se. Plaintiff must show that she was so functionally impaired by
her back trouble that she was precluded from engaging in any
substantial gainful activity.” Hames v. Heckler, 707 F.2d 162, 165
(5th Cir. 1983).


                                    11
her credible limitations would prevent her from performing the

jobs identified by the VE. . . .”).

     In any event, having found that Young was not entirely

credible, the ALJ was entitled to discount Dr. Rago’s opinion

because it relied almost exclusively upon Young’s self-reports.

See, e.g., Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014)

(“If a treating provider’s opinions are based `to a large extent’

on an applicant’s self-reports and not on clinical evidence, and

the ALJ finds the applicant not credible, the ALJ may discount

the treating provider’s opinion.”) (quoting Tommasetti v. Astrue,

533 F.3d 1035, 1041 (9th Cir. 2008)); Torres v. Bowen, 700 F.

Supp. 1306, 1314 (S.D.N.Y. 1988) (“Indeed, the tendency of

consultative physicians to ignore, or to give only passing

consideration to subjective symptoms without stated reasons, is

one of the reasons underlying the rule that consultative opinions

are entitled to lesser weight than those of treating
physicians.”).
                          IV. Conclusion
     For the reasons set forth above, the court SUSTAINS

defendant’s objections to the Magistrate Judge’s Findings and
Recommendation.   Accordingly, the court DENIES plaintiff’s motion

for summary judgment, GRANTS defendant’s brief in support of the

Commissioner’s decision, AFFIRMS the final decision of the

Commissioner, and DISMISSES this case from the active docket of

the court.


                                12
     The Clerk is directed to forward a copy of this Memorandum
Opinion to counsel of record.
     IT IS SO ORDERED this 30th day of March, 2020.

                                ENTER:



                            David A. Faber
                            Senior United States District Judge




                                 13
